Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-5 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 20 September 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1, 4-5 and 9 under 35 U.S.C. 103 as being unpatentable over JP 2013101755 (hereafter JP ‘755) in view of JP 2013012382 (hereafter JP ‘382) has been withdrawn in view of Applicants’ Amendment.
5.	The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over JP 2013101755 (hereafter JP ‘755) in view of JP 2013012382 (hereafter JP ‘382) as applied to claim 1 above, and further in view of JP 2010-073653 (hereafter JP ‘653) has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Machida (US 20120214061).
Claim 1:	Machida discloses a nonaqueous electrolyte secondary battery (paragraph [0002] comprising:
a winding type electrode body in which a positive electrode (11) and a negative electrode (12) including a negative electrode active material (12a) layer formed on a surface of a belt-shaped negative electrode collector (12b) are wound in a spiral shape with at least one separator (13) interposed therebetween,
wherein the negative electrode (12) 
includes a negative electrode lead (14) bonded to a winding start side end of the negative electrode collector (12b), is wound at least one turn from a winding-direction inner end so as not to face the positive electrode (11) with the separator (13) interposed therebetween (see Figures 3 and 4), and
includes an insulating tape (16) adhered to the negative electrode collector (12b) so as to straddle a surface of the negative electrode lead (16) in the winding direction (see Figure 3 which has been construed as showing an insulating tape (16) straddling an electrode lead (14))
wherein the insulating tape (16) is partially overlapped with the negative electrode active material layer (12a), and covers a portion including a width-direction center of the negative electrode collector (12b), the portion located between the electrode active material layer (12a) and the negative electrode lead (14), and
wherein the negative electrode includes an un-covered portion (an exposed portion) in the winding start side end (the X-direction shown in Figures 4A to 4E) of the negative electrode collector (12b), wherein a surface of the negative electrode collector is exposed at the un-covered portion (see paragraphs [0027], lines 3-10; and, paragraph [0029]. See also entire document.
In the alternative, Machida does not disclose an insulating tape adhered to the negative electrode collector so as to straddle a surface of the negative electrode lead in the winding direction, and wherein the insulating tape is partially overlapped with the negative electrode active material layer, and covers a portion including a width-direction center of the negative electrode collector, the portion located between the electrode active material layer and the negative electrode lead.
 Machida discloses that the tape may be formed on one of both ends of the exposed portion of the negative electrode (paragraphs [0015-0019).  Machida further discloses that the negative lead is connected to the exposed portion of the negative electrode as shown in Figure 3, which has been construed as obviously showing an insulating tape (16) straddling an electrode lead (14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode lead with an insulating tape such that an insulating tape adhered to the negative electrode collector so as to straddle a surface of the negative electrode lead in the winding direction, and wherein the insulating tape is partially overlapped with the negative electrode active material layer, and covers a portion including a width-direction center of the negative electrode collector, the portion located between the electrode active material layer and the negative electrode lead.
One having ordinary skill in the art would have been motivated to make the modification to provide an insulating tape such that the outer side of the battery surely would have caused short-circuiting sooner than the other portions in the battery, so that short-circuiting would unlikely occur in the inner side of the battery, from which heat-discharging is difficult to remove. Thus, preventing or reducing abnormal heat generation of the battery and deformation of the battery pack (paragraph [0104]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Machida further discloses that the insulating tape is a two-layer tape of a base material (substrate) and an adhesive layer (paragraph [0038]: lines 1-4).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Machida further discloses that the primary component of the base material is a polypropylene (paragraph [0039]).
Claim 4: 	The rejection of claim 4 is as set forth above in claim 1. However, Machida does not disclose that the thickness of the insulating tape is smaller than the thickness of the negative electrode lead.
Machida discloses in paragraph [0041] “Each of the insulating members 16a and 16b preferably has a thickness of 10 to 100 .mu.m. When the thickness of each insulating member is more than 100 .mu.m, the volumetric efficiency of the battery tends to be lowered. On the other hand, when the thickness is less than 10 .mu.m, the insulating member is reduced in strength, making it difficult to prevent the occurrence of short-circuiting”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the insulating tape to be smaller than the negative electrode so long as the insulating tap does not lower the volumetric efficiency of the battery and reduce the strength of the insulating member.
One having ordinary skill in the art would have been motivated to make the modification to provide an insulating tape that would have ensured both the volumetric efficiency of the battery, and the strength of the insulating tape, thus making is difficult to prevent the occurrence of short-circuiting.
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Machida further discloses in Figured 3 and 4 that a space is formed at a winding core, and the negative electrode lead (14) is bonded to an outer circumference side of the negative electrode collector (12b).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein Machida in Figures 2 and 3 further discloses that the negative electrode lead (14) face the negative electrode (12) via the separator therebetween (13).

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729